DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent 10,204,010.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they basically claim the same claimed invention.  The claims of the patent contain every element of the claims of the instant application, and as such, anticipate the claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-18 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al (US Pub. 2010/0332456, hereinafter “Prahlad”), in view of Aboel-Nil et al. (US Pub. 2008/0109448, hereinafter “Aboel-Nil”).

Regarding claim 2, Prahlad discloses a method for protecting electronic data, the method comprising: 
processing, by one or more computing devices comprising computer hardware, a data file stored in one or more primary storage devices in preparation for creation of a secondary copy of the data file in one or more secondary storage devices, the data file containing a plurality of objects (¶ [0014], In order to create a secondary copy on the secondary storage device in such a scenario, both the client and secondary storage device must have proprietary software and/or hardware installed or otherwise be configured to perform the proprietary network protocol); 
creating a first secondary copy of the data file on the one or more secondary storage devices (¶ [0014]); 
determining a first score associated with the first secondary copy (¶ [0289]); 
determining whether the data file has been modified since the creation of the first secondary copy (¶ [0289]); 
in response to determining that the data file has been modified since the creation of the first secondary copy, calculating a second score based on the data file, determining whether difference between the first and second scores satisfies one or more threshold criteria, wherein the one or more threshold criteria is provided by an information management policy, wherein the information management policy comprises one or more parameters for performing storage operations associated with the data file  (¶ [0070];  a storage policy may define first-class storage as cloud storage sites that actually achieve a threshold average throughput, data recovery rate, and/or specified error rate); and 
in response to determining that the difference satisfies the one or more threshold criteria, creating a second secondary copy of the data file on the one or more secondary storage devices and storing the second score (¶ [0070]).
Prahlad disclose mail data, but Prahlad does not explicitly spell out mail data file. However, Aboel-Nil discloses mail data file (¶ [0326], last 4 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aboel-Nil into Prahlad to implement the entire email data file rather than just mail data to cover all readily available media.
Regarding claim 3, Prahlad in view of Aboel-Nil discloses the method of claim 2, wherein the first and second scores each comprise two or more values (Prahlad, ¶ [0066]).

Regarding claim 4, Prahlad in view of Aboel-Nil discloses the method of claim 3, wherein at least one of the two or more values is a numerical representation of data objects in a data file (Prahlad, ¶ [0066]).

Regarding claim 5, Prahlad in view of Aboel-Nil discloses the method of claim 2, wherein the data file is stored in cloud computing environment (¶ [0014]).

Regarding claim 6, Prahlad in view of Aboel-Nil discloses the method of claim 2, wherein the data file is a Personal Storage Table (PST) file (¶ [0189], a .pst file may include two or more sub-objects: a first sub-object that stores emails from a user's mailbox, and one or more sub-objects that stores attachments).

Regarding claim 7, Prahlad in view of Aboel-Nil discloses the method of claim 2, wherein one or more of calculating, comparing, and determining is performed by a client computing device (Prahlad: abstract).

Regarding claim 8, Prahlad in view of Aboel-Nil discloses the method of claim 2, wherein the determining the first score comprises one of: calculating the first score at least in part based on the first secondary copy, or retrieving the first score stored in association with the first secondary copy (¶ [0014]).

Regarding claim 9, Prahlad in view of Aboel-Nil discloses the method of claim 2, wherein the first score or the second score is based at least in part on one or more of (i) a number of nodes in the data file; (ii) a life expectancy of one or more nodes in the data file; and (iii) an age of one or more nodes (¶ [0011]: aged).

Regarding claim 10, Prahlad in view of Aboel-Nil discloses the method of claim 9, wherein each node of the one or more nodes corresponds to one of the plurality of objects (¶ [0066]).

Regarding claim 11, Prahlad discloses a system for protecting electronic data, the system configured to: with one or more computing devices comprising computer hardware: 
process a data file stored in one or more primary storage devices in preparation for creation of a secondary copy of the data file in one or more secondary storage devices, the data file containing a plurality of objects (¶ [0014], In order to create a secondary copy on the secondary storage device in such a scenario, both the client and secondary storage device must have proprietary software and/or hardware installed or otherwise be configured to perform the proprietary network protocol); 
create a first secondary copy of the data file on the one or more secondary storage devices (¶ [0014]); 
determine a first score associated with the first secondary copy; determine whether the data file has been modified since the creation of the first secondary copy (¶ [0289]); 
in response to determining that the data file has been modified since the creation of the first secondary copy (¶ [0289]), calculate a second score based on the data file, determine whether difference between the first and second scores satisfies one or more threshold criteria, wherein the one or more threshold criteria is provided by an information management policy, wherein the information management policy comprises one or more parameters for performing storage operations associated with the data file (¶ [0070];  a storage policy may define first-class storage as cloud storage sites that actually achieve a threshold average throughput, data recovery rate, and/or specified error rate); and 
in response to determining that the difference satisfies the one or more threshold criteria, create a second secondary copy of the data file on the one or more secondary storage devices and storing the second score (¶ [0070]).  Prahlad disclose mail data, but Prahlad does not explicitly spell out mail data file. However, Aboel-Nil discloses mail data file (¶ [0326], last 4 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aboel-Nil into Prahlad to implement the entire email data file rather than just mail data to cover all readily available media.

Regarding claim 12, Prahlad in view of Aboel-Nil discloses the system of claim 11, wherein the first and second scores each comprise two or more values (Prahlad, ¶ [0066]).

Regarding claim 13, Prahlad in view of Aboel-Nil discloses the system of claim 12, wherein at least one of the two or more values is a numerical representation of data objects in a data file (Prahlad, ¶ [0066]).

Regarding claim 14, Prahlad in view of Aboel-Nil discloses the system of claim 11, wherein the data file is stored in cloud computing environment (¶ [0014]).

Regarding claim 15, Prahlad in view of Aboel-Nil discloses the system of claim 11, wherein the data file is a Personal Storage Table (PST) file (¶ [0189], a .pst file may include two or more sub-objects: a first sub-object that stores emails from a user's mailbox, and one or more sub-objects that stores attachments).

Regarding claim 16, Prahlad in view of Aboel-Nil discloses the system of claim 11, wherein the system is further configured to: calculate the first score at least in part based on the first secondary copy, or retrieve the first score stored in association with the first secondary copy (¶ [0014]).

Regarding claim 17, Prahlad in view of Aboel-Nil discloses the system of claim 11, wherein the first score or the second score is based at least in part on one or more of (iv) a number of nodes in the data file; (v) a life expectancy of one or more nodes in the data file; and (vi) an age of one or more nodes (¶ [0011]: aged).

Regarding claim 18, Prahlad in view of Aboel-Nil discloses the system of claim 17, wherein each node of the one or more nodes corresponds to one of the plurality of objects (¶ [0066]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154